Citation Nr: 1311929	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-13 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than September 14, 1981 for the award of service connection for coronary artery disease.

2.  Entitlement to an increased combined rating for service-connected disabilities from September 14, 1981 through May 24, 1993.

3.  Entitlement to an initial rating greater than 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1951 to August 1955 and from July 1956 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO implemented an October 2008 Board decision which awarded an earlier effective date of September 14, 1981 for the grant of service connection for coronary artery disease.  The RO assigned an initial 10 percent rating for this disability effective September 14, 1981.  By letter dated in December 2008, the RO notified the Veteran of the November 2008 rating decision and informed him that his overall (or combined) disability remained at 60 percent; thus, he was not entitled to any retroactive benefits.  

In February 2009, the Veteran submitted a 'notice of disagreement' indicating that he required further explanation as to why he was not entitled to retroactive benefits as a result of his award.  The RO requested clarification of this notice of disagreement and, in October 2009, the Veteran responded that he believed he was entitled to a "10 percent increase in his benefits effective to September 14, 1981."  A December 2009 letter to the Veteran acknowledged this correspondence as a 'notice of disagreement with the issue of entitlement to an increased combined rating for your service-connected disabilities effective September 14, 1981.'  The RO subsequently issued a statement of the case, however, the issue listed as on appeal was 'entitlement to an earlier effective date, for the grant of service connection, for coronary artery disease.'  Nevertheless, review of the pertinent laws and regulations, as well as the reasons and bases, reveals that the RO's readjudication included consideration of both the effective date assigned to the award of service connection for coronary artery disease and the propriety of the combined rating assigned effective September 14, 1981.  Given these circumstances, the Board finds that an appeal has been perfected as to both of these issues and, as such, this has been reflected on the title page.  

The Board previously remanded this appeal in May 2012 for the purpose of fulfilling the Veteran's request to testify in support of his appeal during a hearing held before a member of the Board.  Thereafter, in November 2012, he testified during a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The Board's decision addressing the matters of entitlement to an effective date earlier than September 14, 1981 for the award of service connection for coronary artery disease and entitlement to an increased combined rating for service-connected disabilities from September 14, 1981 through May 24, 1993 is set forth below.  For reasons discussed following the order, the issue of entitlement to an initial rating greater than 10 percent for coronary artery disease is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the matters on appeal.  



FINDINGS OF FACT

1.  In April 1994, the RO granted service connection for coronary artery disease effective May 25, 1993.  

2.  In October 2008, the Board awarded an earlier effective date of September 14, 1981 for the grant of service connection for coronary artery disease on the basis of clear and unmistakable error in the April 1994 rating decision.  The Veteran did not appeal the October 2008 decision; thus, the effective date became final.  

3.  The Veteran has not submitted a motion for revision of the October 2008 Board decision on the basis of clear and unmistakable error. 

4.  Prior to the November 2008 RO rating decision, for the period dated from September 14, 1981 through May 24, 1993, the Veteran was in receipt of service-connected benefits for diabetes mellitus, rated as 60 percent disabling, and psoriasis, rated as 0 percent disabling.

5.  As of the November 2008 RO rating decision, for the period dated from September 14, 1981 through May 24, 1993, the Veteran is in receipt of service-connected benefits for diabetes mellitus, rated as 60 percent disabling, coronary artery disease, rated as 10 percent disabling, and psoriasis, rated as 0 percent disabling.


CONCLUSIONS OF LAW

1.  The effective date of September 14, 1981 for the grant of service connection for coronary artery disease is final, and the claim must be dismissed.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.302 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an increased combined rating for service-connected disabilities from September 14, 1981 through May 24, 1993 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Notice is not required in this case, however, because the issues decided herein involve claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Earlier Effective Date for Coronary Artery Disease

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE); any other result would vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim is raised, such an appeal should be dismissed.  Rudd, 20 Vet. App. at 299-300 (When an appellant claims earlier effective date but does not allege CUE in the prior final decision, the appeal should be dismissed because the Board is without legal authority to adjudicate the claim on a basis other than CUE.).

In April 1994, the RO awarded service connection for coronary disease and assigned an initial 30 percent rating, effective May 25, 1993.  The Veteran did not express disagreement with the effective date assigned; thus, it became final.  38 U.S.C.A. § 7105.  Thereafter, in March 2005, the Veteran filed a claim for an earlier effective date for his award of service connection on the basis that there was CUE in a prior RO rating decision.  By August 2005 rating decision, the RO agreed and awarded an effective date of March 10, 1991 for the grant of service connection for coronary artery disease.  The Veteran was still not satisfied and perfected an appeal of this issue.  In October 2008, the Board issued a decision in which it found CUE in the April 1994 rating decision; an effective date of September 14, 1981 was awarded for coronary artery disease.  

All decisions of the Board are final unless subject to reconsideration (as authorized by the Chairman), appealed to the Court of Appeals for Veterans Claims (Court), or subject to revision on the basis of clear and unmistakable error.  38 U.S.C.A. § 7103, 7111, 7252 (West 2002); 38 C.F.R. § 20.1100 (2012).  In this case, the Veteran has not requested reconsideration, nor has he appealed the October 2008 decision to the Court.  Further, at no time has he submitted any correspondence which might be reasonably interpreted as a motion to revise the Board's October 2008 decision on the basis of CUE.  See 38 C.F.R. § 20.1404 (2012).  

In view of the foregoing, the Board's October 2008 decision assigning an effective date of September 14, 1981 for the grant of service connection for coronary artery disease is final.  Thus, to the extent that the Veteran has raised a new, freestanding claim for an earlier effective date for this award, this claim must be dismissed as a matter of law.  See Rudd, 20 Vet. App. at 299-300.

Increased Combined Rating for Service-Connected Disabilities

As noted above, the Veteran has indicated disagreement with VA's decision not to increase his overall combined rating and award him retroactive for the period dated from September 14, 1981 through May 25, 1993.  This period represents the portion of his coronary artery disease award that was created as a result of the Board's October 2008 decision granting an earlier effective date for this disability (dated from September 14, 1981 through March 9, 1991).  It also represents an increase in his award for the period dated from March 10, 1991 through May 25, 1993, which was previously rated as noncompensable (or 0 percent disabling).  In the November 2008 rating decision, the RO assigned a 10 percent disability rating for coronary artery disease for this period.  The Veteran contends that his overall disability rating should therefore increase by 10 percent.  

VA regulation has established a complex grid of combined rating tables for veterans who suffer from more than one disabling condition.  38 C.F.R. § 4.25 (2012).  This 'combined ratings table' results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  In short, the table assumes that an individual's most disabling condition has the most impact on his or her overall functioning, and that each subsequent disability may have significantly less impact on functioning than if it were a veteran's only disabling condition.  As such, disability ratings are not simply added; they are 'combined.'

Pertinent to the current appeal, VA regulation provides that a veteran's combined rating should be calculated by first arranging the disabilities in the exact order of their severity, beginning with the greatest disability.  Then, using the figures of on the table's left column and top row, an individual should find the intersection of the first two disabilities.  If no additional disability exists, the intersecting number should be rounded up or down from 5, as necessary.  If further disability exists, the individual should repeat the process using the intersecting number and the rating assigned to the next disabling condition.  Once all disabilities have been combined, the final number should be rounded up or down, as necessary.  See 38 C.F.R. § 4.25(a).  Disabilities with a noncompensable (or 0 percent) rating are not used in calculating a veteran's combined rating.  

Prior to the November 2008 RO rating decision, for the period dated from September 14, 1981 through May 24, 1993, the Veteran was in receipt of service-connected benefits for diabetes mellitus, rated as 60 percent disabling, and psoriasis, rated as 0 percent disabling.  Thus, his combined rating was simply 60 percent.  See id.  

As of the November 2008 RO rating decision, for the same period, the Veteran is in receipt of service-connected benefits for diabetes mellitus, rated as 60 percent disabling, coronary artery disease, rated as 10 percent disabling, and psoriasis, rated as 0 percent disabling.  Thus, his combined rating is calculated finding the intersection on the table between 60 and 10.  The resultant figure is 64, which is rounded down to 60 because it is less than 65.  The only other disability in effect for this period is the Veteran's psoriasis, which is noncompensable.  Thus, pursuant to 38 C.F.R. § 4.25, the Veteran's combined rating for the period from September 14, 1981 through May 24, 1993 is 60 percent.  

As there is no calculation which will provide a different result, the Veteran's appeal for a higher combined rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The issue of entitlement to an effective date earlier than September 14, 1981 for the award of service connection for coronary artery disease is dismissed.

Entitlement to an increased combined rating for service-connected disabilities from September 14, 1981 through May 24, 1993 is denied.


REMAND

As previously noted, by November 2008 rating decision, the RO assigned an initial 10 percent rating for coronary artery disease, effective September 14, 1981.  In February 2009, the Veteran submitted correspondence entitled "NOTICE OF DISAGREEMENT" in which requested further explanation as to why he was not entitled to retroactive benefits as a result of his award.  He also indicated that he did not agree with VA's statement rating him "10% for coronary artery disease as of September 14, 1981."  

VA has a legacy of paternalism in its dealings with veterans, King v. Brown, 4 Vet. App. 519, 522 (1993), and its benefits system is uniquely pro-claimant.  Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000).  With these principles in mind, the Board finds that the Veteran's February 2009 correspondence, while somewhat vague, indicates an intent to seek a higher initial rating for service-connected coronary artery disease.  In this regard, he specifically disagrees with the rating assigned and also indicates a belief in retroactive benefits.  His intent to seek a higher rating is also implied in an October 2009 statement in which he requests an overall increase in his compensation benefits effective from September 14, 1981.  

In a case in which an appellant has timely expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction failed to issue a statement of the case, the Board should remand the matter for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is required to remand the issue of entitlement to an initial rating greater than 10 percent for coronary artery disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case, on the issue of entitlement to an initial rating greater than 10 percent for coronary artery disease, so that the Veteran may have the opportunity to complete an appeal on the issue (if he so desires) by filing a timely substantive appeal.  

This issue should only be returned to the Board if a timely substantive appeal is submitted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


